SLOVITER, Chief Judge,
dissenting.
The result of the majority’s interpretation of the Motor Carrier Act (MCA) is that a substantial number of employed service people, ranging from piano tuners to typewriter repairers, will be denied the protection of the overtime provisions of the Fair Labor Standards Act (FLSA) merely because they drive their cars in the course of their work and carry tools or spare parts. I do not believe that Congress intended this result, and thus I respectfully dissent. I would reach the contrary result by holding that CableData is not a motor private carrier under the MCA because plaintiffs’ duties did not involve the transportation of property.
I.
The majority’s opinion hinges on the exemption in the FLSA for those employees for whom the Secretary of Transportation may establish maximum hours of service. 29 U.S.C. § 213(b)(1) (1988). Under section 3102 of the MCA, the Secretary of Transportation has the authority to prescribe requirements for “qualifications and maximum hours of service of employees of, and standards of equipment of, a motor private carrier, when needed to promote safety of operation.” 49 U.S.C. § 3102(b)(2) (1988). A “motor private carrier,” in turn, is defined as
a person, other than a motor carrier, transporting property by motor vehicle when—
(A) the transportation is as provided in section 10521(a)(1) and (2) of this title [i.e., interstate commerce];
(B) the person is the owner, lessee, or bailee of the property being transported; and
(C) the property is being transported for sale, lease, rent, or bailment, or to further a commercial enterprise.
Id. § 10102(16) (emphasis added). Further, “safety of operation” under section 3102 has been interpreted to mean “the safety *420of operation of motor vehicles in the transportation of passengers or property in interstate or foreign commerce, and that alone.” Ex Parte No. MC-2, 28 M.C.C. 125, 139 (1941) (emphasis added); see also Ex Parte No. MC-28, 13 M.C.C. 481, 483 (1939) (ICC has “power to prescribe qualifications and maximum hours for drivers and their helpers employed by private carriers of property who are engaged in driving or operating motor vehicles transporting property in interstate and foreign commerce”) (emphasis added).
The question then is whether plaintiffs, all of whom carried a thirty-five pound tool kit, “small expendable replacement parts, and very rarely a personal computer board or tandem board,” Friedrich v. U.S. Computer Services, 787 F.Supp. 449, 450 n. 3 (E.D.Pa.1991), in their personal vehicles as they drove to customer sites “to install, maintain or repair computer hardware provided by CableData,” id. at 450, were “transporting property,” as that term is used in the MCA.
II.
As the majority readily admits, the MCA does not define the term “property.” Majority Op. at 417. Nevertheless, despite concluding that it is the Department of Transportation (DOT) and not the Department of Labor (DOL) whose interpretations of the MCA are owed deference, id. at 411 n. 3 (citing Levinson v. Spector Motor Service, 330 U.S. 649, 676-77, 67 S.Ct. 931, 945, 91 L.Ed. 1158 (1947)), the majority relies on two interpretive statements made by the DOL to conclude that “the tools, parts, and equipment [carried by the plaintiffs] constituted property within in the meaning of the MCA.” Id. at 417.
A.
I find the majority’s analysis of this issue unpersuasive for several reasons. First, the majority’s reliance orí DOL interpretive materials is undercut by the fact that the Secretary of Labor appears in this appeal as amicus curiae on behalf of the plaintiffs. Second, the DOL materials cited do not support the majority’s conclusion that the plaintiffs’ conveyance of tools, equipment, and replacement parts constitute transportation of property under the MCA as a matter of law. At best, they are ambiguous as to what circumstances must be present to qualify as transporting property.
While the DOL Field Operations Handbook, cited by the majority, states that the DOT has jurisdiction when transportation of property is a “distinct and definite reason for the trip,” it also notes that when “incidental transportation of property is not significant as a reason for the trip,” the DOT lacks jurisdiction. DOL Field Operations Handbook §§ 24a05(b), (c) (May 13, 1982). In addition, the Opinion Letter of the Wage-Hour Administrator referenced by the majority is inapposite in that the service engineers in that scenario carried “large quantities of service parts on their trips.” Op. Letter No. 1323 (WP-271) (June 5, 1974) (emphasis added). That letter does not state whether the service engineers there carried all parts necessary for their service duties with them, or, as the plaintiffs argue happened in this case, the employer sent most of the necessary equipment directly to customer sites. Notably, the majority is unable to cite any authority from the DOT supporting its interpretation of “transportation of property.”
It is not disputed that the plaintiffs’ primary duties involved providing technical expertise to CableData customers and to perform installation, preventive maintenance, diagnostics, and repairs on the computer hardware. See App. at 45—46; S.App. at 3. While access to the tool kits was necessary to the performance of plaintiffs’ job duties, their transportation of these kits and replacement parts in their personal motor vehicles was wholly ancillary to their need to transport themselves to customer sites. Had they desired to do so, it appears that plaintiffs could have easily mailed the tool kits and replacement parts to customer sites.1 Such “transpor*421tation of property” certainly was incidental to their main purpose of transporting themselves.
B.
By taking an overly literal approach to the issue, the majority allows for an anomalous result in this case. First, the driving done by these plaintiffs does not raise safety concerns any different than those raised by sales or repair persons who carry no such equipment.2 We are not dealing with truckers or bus operators here. The DOT itself recognized this distinction when it decided not to regulate lightweight vehicles such as automobiles.
Further, while the MCA’s safety focus is broad, it is not without limits. As the Supreme Court recognized in Boutell v. Walling, 327 U.S. 463, 467, 66 S.Ct. 631, 90 L.Ed. 786 (1946), the power of the ICC (predecessor to the DOT) to regulate under section 204 of the MCA (codified at 49 U.S.C. § 3102 (1988)) is limited to employees of “carriers.” Once it has been determined that an employee does not work for a carrier, safety concerns become immaterial under the MCA. Id. at 471-72, 66 S.Ct. at 636 (in case of non-carriers “it is not necessary to determine [whether] the employee[ ] ... do[es] work which affects the safety of operation of motor vehicles”).
The Supreme Court has recognized a de minimis exception to the coverage of section 204. In Pyramid Motor Freight Corp. v. Ispass, 330 U.S. 695, 708, 67 S.Ct. 954, 960, 91 L.Ed. 1184 (1947), the Court observed that “the mere handling of freight at a terminal, before or after loading, or even the placing of certain articles of freight on a motor carrier truck may form so trivial, casual or occasional a part of an employee’s activities” as not to affect the safety of operation of a motor vehicle enough to bring the employee within the coverage of the MCA. See also Opelika Royal Crown Bottling Co. v. Goldberg, 299 F.2d 37, 42-43 (5th Cir.1962) (warehouseman who infrequently helped load supply of empty bottles onto truck fell under de minimis rule of Pyramid Motor Freight and thus did not fall under MCA exemption).3
I believe that the incidental carriage by plaintiffs of tool kits and minimal amounts of replacement parts is insufficient to render their employer a private motor carrier, and thereby exempt CableData from its obligation to pay overtime compensation under the FLSA.
*422In enacting the FLSA in 1938, Congress hoped to protect workers from substandard wages and oppressive working hours. See Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444, 67 L.Ed.2d 641 (1981). The overtime requirement of the FLSA has the dual purpose (1) of spreading employment by encouraging employers to hire more workers at regular pay rather than paying time-and-a-half to current employees and (2) of compensating employees for the burden of a long work week. See Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 423-25, 65 S.Ct. 1242, 1244, 89 L.Ed. 1705 (1945). For these reasons, exemptions from the FLSA are narrowly interpreted, see Arnold v. Ben Kanowsky, Inc., 361 U.S. 388, 392, 80 S.Ct. 453, 456, 4 L.Ed.2d 393 (1960), and strictly construed against the employer, see Mitchell v. Kentucky Finance Co., 359 U.S. 290, 295, 79 S.Ct. 756, 759, 3 L.Ed.2d 815 (1959); A.H. Phillips, Inc. v. Walling, 324 U.S. 490, 493, 65 S.Ct. 807, 808, 89 L.Ed. 1095 (1945), who carries the burden of proving entitlement to an exemption under section 213(b)(1) of that Act. Idaho Metal Works, Inc. v. Wirtz, 383 U.S. 190, 209, 86 S.Ct. 737, 749, 15 L.Ed.2d 694 (1966).
The absence of enhanced safety concerns due to plaintiffs’ transportation of the tool kits and minimal replacement parts makes the MCA inapplicable in that the policy considerations supporting exemption of motor private carriers from the requirement to pay overtime compensation to their drivers is not implicated. The majority’s rule might encourage employers to require their employees who routinely drive lightweight motor vehicles in the course of their duties to carry small amounts of parts or equipment, and thereby avoid the overtime requirements of the FLSA.
III.
Had the plaintiffs in this case carried a few diagnostic computer discs with them in order to service customer software instead of a tool kit and a few replacement parts, such “transportation of property” presumably would not preclude their claims for overtime. Because I do not believe that the uncontroverted facts compel a different conclusion in this case, I would reverse the judgment of the district court.

. In neither Sinclair v. Beacon Gasoline Co., 447 F.Supp. 5 (W.D.La.1976), aff’d per curiam, 571 *421F.2d 978 (5th Cir.1978), nor Harshman v. Well Serv., Inc., 248 F.Supp. 953 (W.D.Pa.1964), aff’d per curiam, 355 F.2d 206 (3d Cir.1965), two cases cited by the majority, was there any such option. In Sinclair, gas company "field men” had no choice but to carry necessary replacement parts and equipment in half-ton pick-up trucks to various remote locations in order to maintain and repair their employer’s vast pipeline network. 447 F.Supp. at 7. Similarly in Harshman the court explicitly found after a bench trial that
[a] prime purpose (if not the prime purpose) for the operation of defendant’s pump trucks in interstate commerce was the transportation of defendant’s cement-pumping equipment (property) to job sites [customer gas wells] in states other than that of the point of origin.
248 F.Supp. at 958.


. In contrast, in Harshman, the plaintiffs carried "auxiliary portable equipment, weighing in all 1,000 to 2,000 pounds," in specially equipped “pump trucks” permanently outfitted with heavy pumping equipment indispensable to the employees’ duties as servicemen of oil and gas wells. 248 F.Supp. at 955. Similarly in Peraro ex rel. Castro v. Chemlawn Servs. Corp., 692 F.Supp. 109, 111 (D.Conn.1988), also cited by the majority, the plaintiffs drove specially equipped carpet cleaning trucks. In both cases, the presence of the added equipment necessarily affected the safety of operation of the trucks by increasing the potential risks associated with travel by these vehicles in interstate commerce.


. Following Pyramid Motor Freight courts have applied the de minimis exception to other MCA requirements. See Coleman v. Jiffy June Farms, Inc., 324 F.Supp. 664, 670 (S.D.Ala.1970) (MCA exemption inapplicable where .23% of employer’s deliveries came from interstate trips), aff’d per curiam, 458 F.2d 1139 (5th Cir.), cert. denied, 409 U.S. 948, 93 S.Ct. 292, 34 L.Ed.2d 219 (1972); Wirtz v. C & P Shoe Corp., 336 F.2d 21, 29 (5th Cir. 1964) (de minimis rule applies to those employees “who occasionally rode the truck with the driver to retail stores, and ... helped unload" and to those “who occasionally ... drove a truck"); Kimball v. Goodyear Tire & Rubber Co., 504 F.Supp. 544, 548 (E.D.Tex.1980) (MCA exemption inapplicable where .17% of trips were interstate).